United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 19-3194
                     ___________________________

                          United States of America

                     lllllllllllllllllllllPlaintiff - Appellee

                                        v.

                                Maurice Stone

                   lllllllllllllllllllllDefendant - Appellant
                                   ____________

                  Appeal from United States District Court
              for the Northern District of Iowa - Cedar Rapids
                               ____________

                        Submitted: March 27, 2020
                           Filed: April 1, 2020
                              [Unpublished]
                              ____________

Before GRUENDER, BEAM, and SHEPHERD, Circuit Judges.
                          ____________

PER CURIAM.
       Maurice Stone appeals the sentence the district court1 imposed upon revoking
his supervised release. His counsel has moved for leave to withdraw, and has filed
a brief arguing that the sentence is substantively unreasonable.

       After careful review, we conclude that the district court did not impose an
unreasonable sentence. See United States v. Miller, 557 F.3d 910, 915-18 (8th Cir.
2009) (reviewing a revocation sentence for abuse of discretion, first ensuring the
court committed no significant procedural error and then considering the substantive
reasonableness of the sentence). The court stated that it had considered the factors
in 18 U.S.C. § 3553, provided appropriate reasons for its decision, and imposed a
sentence below the statutory maximum. See 18 U.S.C. § 3583(e)(3) (maximum
prison term upon revocation is 2 years for a Class C felony); United States v. Larison,
432 F.3d 921, 922-24 (8th Cir. 2006) (stating that a revocation sentence may be
unreasonable if the district court fails to consider a relevant § 3553(a) factor, gives
significant weight to an improper or irrelevant factor, or commits a clear error of
judgment). Accordingly, we grant counsel’s motion to withdraw, and we affirm.
                       ______________________________




      1
      The Honorable Charles J. Williams, United States District Judge for the
Northern District of Iowa.

                                         -2-